Citation Nr: 0623612
Decision Date: 08/07/06	Archive Date: 01/31/07

DOCKET NO. 04-21 215                        DATE AUG 07 2006


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic obstructive pulmonary disease.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 1951 to June 1953. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

A motion to advance this case on the Board's docket, was granted by the Board for good cause in July 2006. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1. An unappealed May 2002 rating decision denied the veteran's claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Evidence associated with the claims file since the unappealed May 2002 rating decision raises a reasonable possibility of substantiating the veteran's claim for entitlement to service connection for COPD.

3. The medical evidence of record demonstrates that the veteran's COPD is related to service.

CONCLUSIONS OF LAW

1. Evidence submitted to reopen the claim of entitlement to service connection for COPD is new and material, and therefore, the claim is reopened. 38 U.S.C.A.
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2. COPD was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). VA has issued regulations implementing the VCAA. 38 C.F.R.
§ 3.102, 3.156(a), 3.159, 3.326 (2005). Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the veteran's claim of whether new and material evidence has been submitted to reopen the veteran's claim of entitlement to service connection for
COPD. This is so because the Board is taking action favorable to the veteran by reopening the veteran's claim and granting entitlement to service connection for COPD. As such, this decision poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92,57 Fed. Reg. 49,747 (1992).

In this case, the RO determined that new and material evidence was presented to reopen the claim for entitlement to service connection for COPD. Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239,244 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).

In a May 2002 rating decision, the RO denied service connection for COPD finding that a relationship to service was not shown by the medical evidence of record. The veteran did not file a notice of disagreement. The RO decision is final based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).

Nevertheless, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. Because the May 2002 RO decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the veteran's claim for entitlement to service connection should be reopened and re-adjudicated on a de novo basis. Evans v. Brown, 9 Vet.

- 3 



App. 273 (1996). If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 38 C.F.R. § 3.156(a).

The evidence of record at the time of the May 2002 rating decision included the veteran's service medical records. A pre-service entrance report of medical examination was negative for any lung or chest issues. Service medical records indicated that the veteran was diagnosed with primary atypical pneumonia, etiology unknown, involving the left lower lobe, and was hospitalized from December 31, 1951 to January 23, 1952. A January 21, 1952 radiographic report noted evidence of a resolving pneumonic consolidation in the apex of the left lower lobe. A discharge note indicated that a chest x-ray showed infiltration in the apex of the left lower lobe, but that the process slowly resolved and on discharge was clear. Another record noted that on hospital discharge, the pneumonia was improved.

A private medical record from May 1988 diagnosed pneumonia. A private record from May 1992 diagnosed bronchitis. A January 1993 private record diagnosed COPD. A December 1994 private medical record diagnosed bronchitis. November 1997, December 1999, January 2000, and April 2000 private medical records diagnosed COPD.

Evidence of record received after the May 2002 rating decision included two letters from the veteran's private physician. In a June 2003 letter, the physician opined that the veteran's current COPD was "in part related to" the inservice pneumonia. In an August 2003 letter the physician opined that COPD was "most likely" related to the inservice pneumonia. In addition, evidence of record received after the May

-4



2002 rating decision included an Apri12004 VA examiner opinion that the veteran's current COPD was not related to service.

The Board finds that the evidence is new and material. The letters from the private physician and the VA examiner's opinion are new because they were not previously submitted to the RO. The evidence is material because it provides opinions regarding the etiology of the veteran's COPD and whether the disease is related to active military service. Thus the evidence relates to an unestablished fact necessary to substantiate the service connection claim: a nexus between a current disorder and active military service. The evidence is not cumulative or redundant and raises , a reasonable possibility of substantiating the claim. Accordingly, the claim for entitlement to service connection for COPD is reopened.

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection for COPD without prejudice to the veteran, because the RO previously reopened and adjudicated the merits of the claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action will prejudice the veteran); see also VAOPGCPREC 16-92,57 Fed. Reg. 49,747 (1992). As such, the Board is not addressing a question that the RO has not yet considered, and there is no risk of prejudice to the veteran. Bernard, 4 Vet. App. at 394.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

- 5 



As noted above, a pre-service entrance report of medical examination was negative for any lung or chest issues. Service medical records indicate the veteran was diagnosed with primary atypical pneumonia, etiology unknown, involving the left lower lobe, and was hospitalized from December 31, 1951 to January 23, 1952. A January 3, 1952 x-ray report noted generalized sharply demarcated infiltrate, compatible with atypical pneumonia; generalized hilar and parenchymal increased markings in both lower lung fields, compatible with previously described infection; and a coin lesion in the posterior upper lung field, compatible with previously described infiltrate or with a developing pulmonary abscess. A January 4, 1952 x-ray report diagnosed broncho-pneumonia. There was soft parenchyma infiltrate in the left lower lobe which radiated out from the hilum and ended sharply with the border of the upper lobe of the left lung; increased marking throughout the left middle lung field; infiltrate compatible with atypical pneumonia, also in right middle lung field; and increased density of the hilum, compatible with infiltrate of atypical pneumonia.

A January 11, 1952 x-ray report noted broncho-pneumonia. A January 12, 1952 x-ray report impression noted possible resolving lobar pneumonia. A January 21, 1952 x-ray report noted infiltration at level of second left intercostal space anteriorly, not clearly delineated in the oblique projections, possibly representing a resolving pneumonic consolidation in the apex of the left lower lobe. A January 23 discharge summary noted the veteran was placed on aureomycin that decreased his temperature. The x-rays continued to show infiltration in the apex of the left lower lobe, but the process slowly resolved and on discharge was clear. Upon discharge from the hospital, it was noted that the veteran's pneumonia was improved.

A February 1985 private medical record indicated the veteran complained of cough, congestion, and a sore throat for four days. The lungs were within normal limits. An October 1986 private record noted the lungs were within normal limits. A May 1988 private record diagnosed pneumonia and atelectasis. Another May 1988 private medical record noted that a computerized tomography (CT) scan of the thorax showed pleural diaphragmatic adhesions in the left base. There was also atelectasis involving the segment of the lingula of the. left upper lobe. The left hilum appeared unremarkable with no evidence of hilar mass and the right hilum

- 6 



was normal. The mediastinum was unremarkable. The remaining lung fields were well aerated bilaterally with no other infiltrates, consolidations, effusions, or pulmonary nodules. The thorax appeared symmetrical. A March 1989 private medical record noted the lungs were clear. A December 1991 private record indicated the veteran presented complaining that he had pneumonia and wanted to make sure it was gone. Upon examination, there was wheezing and rhonchi.

A May 1992 private medical record diagnosed bronchitis. A January 1993 private medical record indicated the veteran reported pneumonia, which he described as cough with clear sputum and postnasal drainage with no fevers, chills, or night
sweats. The veteran noted shortness of breath while climbing up flights of stairs, not related to cardiac complaints. Upon examination, the lungs showed mild decreased intensity of breath sounds in all lung fields and no evidence of rales, rhonchi, consolidation, or wheezing. Cardiac examination was without gallop. The impression was pleural parenchymal disease, left greater than right. The examiner noted that the veteran's pneumonia symptoms appeared to be postnasal drainage and that there was no significant pulmonary abnormality. There was mild COPD from a prior smoking history. Another January 1993 record indicated that a repeated CT scan appeared stable.

A February 1994 private medical record noted the lungs were clear. A December 1994 private medical record indicated the veteran reported a history of congestion and abnormal x-ray. Upon examination, the lungs had mild upper airway rhonchi with no consolidation. The impression was history of congestion, component of bronchitis/sinusitis, and postnasal drainage. An x-ray report indicated the impression was left middle and lower lung densities consistent with fibrotic changes. There was no evidence of acute infiltrates, consolidations, or effusions.

Private medical records from November 1997 diagnosed COPD, bronchitis, emphysema, and pulmonary fibrosis. December 1999 and January 2000 medical records diagnosed COPD. A January 2000 x-ray report noted the impression was fibrotic changes in the left chest and diagnosed mild COPD and left pleural thickening. The report noted there was no evidence of pneumonia. A February 2000 record indicated the lungs were clear to inspection, palpation, percussion, and

- 7 



auscultation. An April 2000 private medical diagnosed COPD. A June 2000 medical record diagnosed COPD and found the lungs were clear to inspection, palpation, percussion, and auscultation.

A November 2002 private medical record indicated a history of moderate COPD, noting that it probably related to asthmatic bronchitis, but that a severe episode of inservice pneumonia may have contributed. The physician noted that the veteran was a past smoker and that his occupation had put him at risk for lung disease. Upon examination, the lungs were clear, there were diminished breath sounds, and there were no wheezes, rhonchi, or crackles. The diagnosis was COPD with asthmatic and chronic bronchitis.

In a June 2003 letter, received by VA in October 2003, a private physician confirmed the diagnosis of CO PD. The examiner indicated that upon review of the medical records, the veteran had bronchitis and pneumonia since service. The physician stated that he did not have the opportunity to look at x-rays. The examiner noted the history of severe inservice pneumonia, and that since that time, multiple x-rays and CT scans of his chest showed chronic changes consistent with chronic pleura perenchymal changes, left greater than right. The examiner opined that COPD was "in part related to" the veteran's inservice pneumonia and it appeared that the pneumonia caused chronic lung changes which plagued the veteran since that time.

In an August 2003 letter, received by VA in October 2003, a follow-up letter from the private physician noted he reviewed records back to 1950, including military records and private medical records, and that he looked not at x-rays, but at x-ray reports. The physician indicated that it was "most likely" that the veteran's COPD was related to his previous episodes of pneumonia.

In a December 2003 statement, the veteran asserted that when he was released from the hospital in service, the doctors told him that they were unable to clear the damage to his lungs and that there was nothing more they could do to help him.

- 8

An Apri12004 VA respiratory examination was conducted. The veteran reported that he retired as a tool maker in 1999 and quit smoking 45 years earlier. The veteran reported a history of inservice pneumonia and several post-service hospitalizations for recurrent pneumonia. He reported current symptoms of dyspnea on exertion, daily nocturnal productive cough, and daily nocturnal wheeze. The veteran denied hemoptysis or weight loss. The veteran was on medication, but was not on oxygen. Upon examination, the examiner found no acute cardiorespiratory distress, kyhoscoliosis, pectus excavatum, wheeze, or ra1es. There was resonant percussion note and breath sounds were clear. An x-ray revealed apical pleural thickening, left more than right. There were changes of COPD and ,chronic fibrosis, mid to lower lung. There was no evidence of pneumonic consolidation, failure, or effusion. Complete blood count and chemistry were unremarkable. Pulmonary function testing revealed mild obstructive, with possible restrictive, impairment. The component of mild airflow obstruction was not significantly improved after bronchodilator. The diagnosis was mild COPD. The examiner opined that COPD was not caused by or a result of the inservice pneumoma.

The Board finds that the evidence of record supports service connection for COPD. Here, there are two conflicting medical opinions regarding the etiology of the veteran's COPD. See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record). Although the VA examiner opined that the veteran's COPD was not caused or the result of the veteran's inservice pneumonia, the examiner did not provide supporting rationale or clinical evidence for that opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The private examiner opined that COPD was most likely related to the inservice pneumonia, noting that post-service private medical records showing chronic pleura parenchymal changes, left greater than right, indicated the inservice pneumonia had left the veteran with chronic lung changes. See Prejean, 13 Vet. App. at 448-9. This opinion is consistent with the evidence of record, and the Board lends significant probative value to this opinion, as it is thorough and was

- 9


made after review of the claims file. Accordingly, service connection for COPD is warranted.

ORDER

Service connection for COPD is granted.

JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

- 10



